DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior arts (figures 1-2) hereafter APA in view of Jang et al. (U.S. Patent 4,729,061) hereafter Jang.
As to claim 1, APA discloses an electronic device (10) mountable in an electrical motor (para-0003), as shown in figures 1-2, the electronic device comprising:

wherein the semiconductor package (13) is mounted in the through hole (12) with the leads (17) soldered to the printed circuit board (11), and wherein a gap (the space between the body of the element 13 and the PCB 11) is present between the semiconductor package and the printed circuit board
APA does not specifically disclose the reinforcement material is at least covering part of the leads and at least part of the printed circuit board, and the reinforcement material extends beyond an outer edge of the through hole such that the stiffness of the PCB is increase.
Jang teaches a semiconductor package (100) as shown in figure 1 comprising a reinforcement material (150) is at least covering part of the leads (wires 140 of the chip die 130) and at least part of the printed circuit board (110), and the reinforcement material (150) extends beyond an outer edge of the through hole (112) such that the stiffness of the PCB is increase.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jang employed in the device in order to provide heat dissipation and protect from external impact for the semiconductor device.
As to claim 2, APA as modified by Jang teaches the reinforcement material (150) is covering at least part of the semiconductor package (100), at least part of the gap, and at least part of the printed circuit board (110).

As to claim 4, APA as modified by Jang the reinforcement material (150) comprises a material which changes the material properties and hardens after being applied (column 3, lines 50-53).
As to claim 5, APA as modified by Jang the reinforcement material comprises an epoxy or a resin (column 3, lines 50-53).
As to claim 6, APA as modified by Jang discloses the printed circuit board (11) only comprises one layer.
As to claim 7, APA as modified by Jang discloses the leads (17) of the semiconductor package (13) are straight leads.
As to claim 8, APA discloses an electronic motor (figure 1) comprising an electronic device (10) mounted in a housing of the electronic motor,
wherein the electronic device includes
a printed circuit board (11) with a hole (12) for mounting a semiconductor package (13) which comprises an integrated magnetic sensing device (Hall sensor), the semiconductor package comprising leads (17),
wherein the semiconductor package (13) is mounted in the through hole (12) with the leads (17) soldered to the printed circuit board (11), and wherein a gap (the space between the body of the element 13 and the PCB 11) is present between the semiconductor package and the printed circuit board
APA does not specifically disclose the reinforcement material is at least covering part of the leads and at least part of the printed circuit board, and the 
Jang teaches a semiconductor package (100) as shown in figure 1 comprising a reinforcement material (150) is at least covering part of the leads (wires 140 of the chip die 130) and at least part of the printed circuit board (110), and the reinforcement material (150) extends beyond an outer edge of the through hole (112) such that the stiffness of the PCB is increase.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jang employed in the device in order to provide heat dissipation and protect from external impact for the semiconductor device.
As to claim 9, APA discloses a method for manufacturing an electronic device configured to be mounted in an electrical motor as shown in figures 1-2, the method comprising:
providing a printed circuit board (11) with a through hole (12) for mounting a semiconductor package (13) comprising an integrated magnetic sensing device (Hall sensor) in the through hole (12),
applying a solder paste on the printed circuit board (11), mounting a semiconductor package (13) comprising leads (17) on the printed circuit board such that the leads are in contact with the solder paste and such that a gap is present between the semiconductor package and the printed circuit board.
APA does not specifically discloses applying reinforcement material such that the reinforcement material at least covers the leads and at least part of the printed circuit board and such that the reinforcement material extends beyond an outer edge of 
Jang teaches the semiconductor package (100) as shown in figure 1 comprising a reinforcement material (150, 120 made from epoxy resin) covers the leads (wires 140) and at least part of the printed circuit board (110), the reinforcement material extends beyond an outer edge of the through hole such that the stiffness of the PCB is increase, and the reinforcement material is such that changes the material properties and becomes hard after being applied, reflow soldering the semiconductor package before or after applying the reinforcement material.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jang employed in the device in order to provide heat dissipation and protect from external impact for the semiconductor device.
As to claims 10-11, APA as modified by Jang discloses the reflow soldering is done after or before the step applying the reinforcement material (150).
As to claim 12, APA as modified by Jang teaches the reinforcement material (150) is applied as a liquid (column 3, lines 50-53).
As to claim 13, APA as modified by Jang teaches the reinforcement material (150) is applied such that the reinforcement material covers at least part of the semiconductor package (100), at least part of the gap, and at least part of the printed circuit board (110).


As to claims 15-16, APA as modified by Jang teaches the reinforcement material (150) completely covers the leads (140) and completely covers the semiconductor package (154).
As to claim 17, APA as modified by Jang teaches the reinforcement material (150) extends in a direction higher than a top surface of the semiconductor package (154).
As to claim 18, APA as modified by Jang teaches the reinforcement material (150, 120) fully extends through the gap, and extends beyond a surface of the printed circuit board (110) that is an opposite surface of the printed circuit board in a direction lower than a lowest surface of the printed circuit board (110).
As to claim 19, APA as modified by Jang teaches the semiconductor package (130) is mounted on a first side of the printed circuit board (110), and the printed circuit board has a second side that is opposite from the first side, and the reinforcement material (150, 120) fully extends through the gap and beyond a surface of the second side of the printed circuit board (element 120 extends beyond the second surface of the PCB 110).
As to claim 20, APA as modified by Jang teaches the reinforcement material (150, 120) completely covers the semiconductor package, the gap, and the leads.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TUAN T DINH/Primary Examiner, Art Unit 2848